JAMES WENDT
Law Offices of James Alan Wendt
425 G Street, Suite 610
Anchorage, Alaska 99501
(907) 258-9100
Facsimile: (907) 258-7329
Email: jawlaw@ak.net

Attorney for Defendant Martin Thornley Elze

                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,              )
                                       )
           Plaintiff,                  )
                                       ) Case No. 3:18-cr-00110(SLG)(DMS)
vs.                                    )
                                       )  DEFENDANT’S SENTENCING
MARTIN THORNLEY ELZE                   )  MEMORANDUM
           Defendant.                  )
_______________________________________)

        COMES NOW the defendant, MARTIN THORNLEY ELZE, and submits his
sentencing memorandum.
                   DISAGREEMENTS WITH THE PRESENTENCE REPORT

Paragraphs 44, 45 and 94 Addition of 2 Criminal History Points for Being Under a
Criminal Justice Sentence

        It is Defendant’s intent to seek an Alaska Court ruling on his probation/parole status. In

the event he is successful on having his probation/parole period shortened to a time prior to the

instant offense he will seek resentencing.1

Paragraph 53 Stating a Witness Reported Seeing Defendant Strike a Woman




1
         U.S. v. LaValle, 175 F.3d 1106, 1108 (9th Cir. 1999)(Holding resentencing required upon a defendant’s prior state
conviction being vacated and removing Defendant’s career offender status.



           Case 3:18-cr-00110-SLG Document 69 Filed 04/03/19 Page 1 of 3
               Paragraph 53 states that a witness “reported seeing [the Defendant] strike a
woman.” This was taken from an Information filed in Court. Such documents are authored by
Assistant District Attorneys who in turn take the information from police reports. The actual
police report in the case states that the witness “never saw the actual assault take place.”2 It is
respectfully requested that paragraph 53 be corrected to state that the defendant was not
witnessed striking a woman.
               Paragraph 110 Stating the Defendant has a History of Violence and Assault
               Mr. Elze maintains he has no history of violent. Though he does acknowledge a
conviction decades ago for attempted murder points out it did not involve an actual assault on a
person. It is requested that reverences to violence and assault be removed..
                         THE SENTENCING RANGE IS REASONABLE
       The defendant concurs that a sentencing range of 27 to 33 months is reasonable under
the circumstances of the present case and argues for a sentence of 27 months. The instant case
is a relatively ordinary theft involving the breaking of a window in a door after hours and
making off with a mammoth tusk. The defendant prior history is “moderate” as described by
the Presentence Report Writer3 though he has been assigned criminal history category IV. The
guideline determination has already imposed a two point upward adjustment for obstruction4
though the obstruction was both ineffective and more suggestive than aggressive. It should
also be noted that Defendant’s criminal activities have significantly decreased with his last
conviction being more than 15 years prior to the instant offense.
       The defendant respectfully requests that the Court impose a sentence of 27 months.
       .       DATED at Anchorage, Alaska this 3 day of April, 2019.
                                         LAW OFFICES OF JAMES ALAN WENDT

                                         __/s/ James Wendt_____________________
                                         Attorney for Martin Thornley Elze
                                         Alaska Bar No. 9201001

2
       Exhibit “A”
3
       Presentence Report , para. 110.
4
       Id. at para.27

United States v. Elze
Defendant’s Sentencing Memorandum
3:18-cr-00110(SLG)(DMS)
Page 2 of 3
           Case 3:18-cr-00110-SLG Document 69 Filed 04/03/19 Page 2 of 3
I hereby certify that on April 3, 2019 a copy of foregoing Defendant’s
Sentencing Memorandum was served electronically on:

        All Attorneys of Record

LAW OFFICES OF JAMES ALAN WENDT

__/s/ James Wendt_____________________




United States v. Elze
Defendant’s Sentencing Memorandum
3:18-cr-00110(SLG)(DMS)
Page 3 of 3
          Case 3:18-cr-00110-SLG Document 69 Filed 04/03/19 Page 3 of 3
